                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

DAMION KENTRELL WHITE,                                )
    ID # 47819-177,                                   )
           Movant,                                    )
                                                      )
vs.                                                   )       No. 3:18-CV-2561-N-BH
                                                      )
UNITED STATES OF AMERICA,                             )
          Respondent.                                 )       Referred to U.S. Magistrate Judge1

              RECOMMENDATION REGARDING REQUEST TO PROCEED
                      IN FORMA PAUPERIS ON APPEAL

       Before the Court is the movant’s Application to Proceed In Forma Pauperis on appeal,
received on July 13, 2021 (doc. 30), and accompanying certificate of inmate trust account.

        (X) The request for leave to proceed in forma pauperis on appeal should be DENIED
            because the Court should certify under Fed. R. App. P. 24(a)(3) and 28 U.S.C. §
            1915(a)(3) that the appeal is not taken in good faith, and that it presents no legal
            points of arguable merit and is therefore frivolous for the reasons set forth in the
            findings, conclusions, and recommendation filed in this case on March 26, 2021 (doc.
            24). The request is also denied because the movant has not established that he is a
            pauper. A review of the movant’s certificate of inmate trust account shows that he
            has deposits totaling $4,580 over the last six months, an average balance of $2,633.31
            for the 30 days preceding June 25, 2021, an account balance of $1,885.35, and an
            average daily balance of $704.09 over the last six months, all of which reflect
            sufficient funds to pay the applicable filing fees on appeal.

               If the Court denies the request to proceed in forma pauperis on appeal, the
               movant may challenge the denial by filing a separate motion to proceed in forma
               pauperis on appeal with the Clerk of Court, U.S. Court of Appeals for the Fifth
               Circuit, within thirty days after service of the notice required by Fed. R. App.
               P. 24(a)(4). See Fed. R. App. P. 24(a)(5).

        SIGNED this 15th day of July, 2021.




1
 By Amended Miscellaneous Order No. 6 (adopted by Special order No. 2-59 on May 5, 2005), requests to proceed
in forma pauperis on appeal are automatically referred.
